Citation Nr: 0326992	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's left ankle sprain residuals.   
 
2.  Entitlement to an initial compensable disability 
evaluation for the veteran's left (major) gamekeeper's thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1999.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, granted service connection for left ankle sprain 
residuals and left (major) gamekeeper's thumb and assigned 
noncompensable evaluations for those disabilities.  In April 
2001, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In February 2003, 
the veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
ankle and left thumb disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to initial 
compensable disability evaluations of the veteran's left 
ankle sprain residuals and left (major) gamekeeper's thumb.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  




REMAND

At the February 2003 hearing before the undersigned Veterans 
Law Judge, the veteran testified  that he experienced daily 
chronic left ankle and left thumb pain and associated 
functional limitation of motion.  The Board observes that the 
veteran was last afforded a VA examination for compensation 
purposes in July 2001.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to thumb 
disabilities.  The Board observes that the evaluation of the 
veteran's left (major) gamekeeper's thumb has not been 
reviewed by the RO under the new regulation.  

The Federal Circuit has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a Veterans Claims Assistance Act of 2000 (VCCA) 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the veteran that a one full year 
may be taken to respond to a VCAA notice notwithstanding any 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) are fully met.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic left ankle and left thumb 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should identify the limitation 
of activity imposed by the veteran's 
service-connected left ankle and left 
thumb disabilities and any associated 
pain with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
left ankle and the left thumb should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left ankle and left thumb 
disabilities upon his vocational 
pursuits.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  The RO should then readjudicate the 
veteran's entitlement to initial 
compensable evaluations for both his left 
ankle sprain residuals and left (major) 
gamekeeper's thumb with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


